Citation Nr: 1224301	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, which denied a claim for entitlement to service connection for cause of death.  In April 2012, the Board requested a Veterans Health Administration (VHA) medical opinion.  This opinion has been associated with the claims folder and is now returned to the Board for review.  Although the appellant has not been provided with the opportunity to review that opinion, the Board finds no prejudice in proceeding to adjudicate this claim as the benefit sought on appeal is being granted in full.

The Board notes that the appellant indicated in June 2008 that she wished to be scheduled for a local hearing with an Indianapolis RO Hearing Officer.  However, she later withdrew this request for a hearing in February 2009.  As such, the Board may proceed to adjudicate the claim as done below. 


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on August [redacted], 2007.  The immediate cause of death was listed as esophageal cancer and congestive heart failure. 

2.  At the time of the Veteran's death, the Veteran had no service-connected disabilities.

3.  In-service exposure to herbicides is conceded.

4.  Resolving doubt in favor of the appellant, the Veteran's diabetes mellitus, which was caused by his active duty service, is a contributory cause of his death. 


CONCLUSION OF LAW

Service connection for cause of death is warranted.  See 38 U.S.C.A. §§ 101(24), 1101, 1116, 1131, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection for cause of the Veteran's death, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The appellant is seeking entitlement to service connection for cause of the Veteran's death.  The Veteran's death certificate reflects that he died on August [redacted], 2007, and lists esophageal cancer and congestive heart failure as the immediate causes of his death.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

The appellant essentially contends that the Veteran had congestive heart failure as a result of ischemic heart disease, which was due to in-service exposure to agent orange.  Additionally, the appellant contends that the Veteran's esophageal cancer is also related to exposure to agent orange.  Specifically, she argues that esophageal cancer is a form of soft-tissue sarcoma.  Moreover, the appellant has indicated that she believes that the Veteran's cancer affected his respiratory system.

The Veteran's DD-214 Form reflects that he served in the Republic of Vietnam.  Therefore, exposure to agent orange or herbicides during service is conceded.    

Post service, the medical evidence of record reflects that the Veteran was noted as having congestive heart failure, heart disease, cardiomegaly, cardiac dysrhythmia, and a history of coronary artery disease, status post coronary artery bypass graft prior to his death. 

In an August 2007 expiration summary from Kindred Hospital, it was noted that the Veteran was admitted to the hospital for continued treatment of respiratory and ventilator support.  He had undergone resection of an esophageal cancer at Floyd Memorial Hospital.  His post-operative course was complicated by abdominal sepsis caused by a breakdown of the esophageal and gastric anastomoses.  He became septic, hypotensive.  He was at that point transferred to a hospital in Indianapolis where he underwent revision of the proximal esophagus to a subcutaneous fistula.  His remaining gastric pouch was stapled with placement of gastric and jejunostomy tubes.  The surgery was done at Clarion Hospital.  His postoperative course was further complicated by atrial fibrillation with fast ventricular response, Pseudomonas, pneumoniae, respiratory failure requiring ventilator support and eventually a tracheostomy.  He also had a history of coronary artery disease, status post coronary artery bypass grafting, diabetes mellitus, and tobacco abuse.  On admission to Kindred, his ventilator support and medications were continued.  He was seen for continuing sepsis.  He had decline in renal function and problems with cardiac arrhythmias both supraventricular and ventricular.  His fevers and sepsis persisted.  As his prognosis worsened, all medications were stopped, including vasopressors and antibiotics.  He was made comfortable and expired on August [redacted]at 2216 hours.  Cause of death revolves around esophageal cancer and its treatment complicating problems included sepsis, arrhythmias, renal failure, and he did have diabetes mellitus.  

In June 2012, a VHA medical opinion was provided.  The physician noted that she reviewed the records in detail.  Upon this review of the records, the physician determined that, with regard to the Veteran's diabetes mellitus, it is at least as likely as not that this contributed to his death, as there is greater risk of infection and poor wound healing in patients with diabetes mellitus.

As noted above, the Veteran's exposure to agent orange or herbicides during service is conceded, and diabetes mellitus, type II is a disease that has been determined to be presumptively associated with exposure to agent orange or herbicides.  

The Board notes that the Veteran had no service-connected disabilities at the time of his death, and his death certificate lists esophageal cancer and congestive heart failure as the immediate cause of his death.  However, the Board also notes that in-service exposure to herbicides has been conceded in this case, diabetes mellitus, type II is a disease that has been determined to be presumptively associated with exposure to herbicides, and the June 2012 VHA medical opinion specifically indicated that it is at least as likely as not that the Veteran's diabetes mellitus contributed to his death.  As such, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether a disability cause by the Veteran's active duty service contributed to his death.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's cause of death.


ORDER

Entitlement to service connection for cause of death is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


